CORRECTED NOTICE OF ALLOWANCE
The notice of allowance is repeated verbatim below.  The PTO-37 is corrected to accurately list the allowed claims.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art of record alone or in combination does not teach in combination with the other limitations of claim “labeling the logical structure with a name that identifies where in the document the assertion appears; and linking the logical structure and the content of the logical structure to the object representing the entity, wherein a database of structured knowledge is built that links the entities to corresponding assertions and corresponding logical structures in which the entities occur, wherein the logical structure is linked to the object representing the document with an attribute representing an organizational relationship of the logical structure to the document, wherein a structured form of the document is created.
Regarding claim 9, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “label the logical structure with a name that identifies where in the document the assertion appears; and link the logical structure and the content of the logical structure to the object representing the entity, wherein a database of structured knowledge is built that links the entities to corresponding assertions and corresponding logical structures in which the entities occur, wherein the logical structure is linked to the object representing the document with an attribute representing an organizational relationship of the logical structure to the document, wherein a structured form of the document is created.”
Regarding claim 17 the prior art of record alone or in combination does not teach in combination with the other limitations of claim “label the logical structure with a name that identifies the logical structure’s sectional fragment in the document organization within the document’s organization; and link the logical structure and the content of the logical structure to the object representing the entity, wherein a database of structured knowledge is built that links the entities to corresponding assertions and corresponding logical structures in which the entities occur, wherein the logical structure is linked to the object representing the document with an attribute representing an organizational relationship of the logical structure to the document, wherein a structured form of the document is created.”
The closest prior art of:
Smythe et al (US 2017/0060831) provides a system that generates a syntactic/semantic parse and links logical structures resulting from the parse (see [0216, 0220, 0241]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW H BAKER/Primary Examiner, Art Unit 2655